DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 -20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for aerial on-demand mobility (ODM) scheduling of electric propelled aircraft, comprising: receiving, in a processor of a vertiport management platform computing device, sensor data from sensors at one or more vertiports, wherein the sensor data comprises real-time local airspace information; assigning, in the processor of the vertiport management platform computing device, one or more requested flights to one or more vertiport spots of the one or more vertiports and selected ones of one or more available electric propelled aircraft, wherein the assigning is based at least in part on the real-time local airspace information; and sending, by the processor of the vertiport management platform computing device, the assignments to each respective one of the one or more vertiports and one or more available electric propelled aircraft.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A vertiport management platform computing device, comprising: a processor configured with processor-executable instructions to perform 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A non-transitory computer-readable media having stored thereon processor-executable instructions configured to cause a vertiport management platform computing device to perform operations comprising: receiving sensor data from sensors at one or more vertiports, wherein the sensor data comprises real-time local airspace information; assigning one or more requested flights to one or more vertiport spots of the one or more vertiports and selected ones of one or more available electric propelled aircraft; and sending the assignments to each respective one of the one or more vertiports and one or more available electric propelled aircraft, wherein the stored processor-executable instructions are configured to cause a processor to perform operations such that the assigning is based at least in part on the real-time local airspace information.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666